Citation Nr: 1011570	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for a permanent and total rating for pension 
benefits, including special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The appellant had service in the Army National Guard from 
October 1979 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the RO.


FINDING OF FACT

The appellant did not have ninety days of active service 
during a period of war; nor was he discharged or released 
from active duty during a period of war, due to service-
connected disability; nor did he serve for a period of at 
least ninety consecutive days, and such period began or ended 
during a period of war; nor did he have an aggregate of at 
least ninety days in two or more separate periods of service 
during more than one period of war.  .


CONCLUSION OF LAW

The basic eligibility requirements for a permanent and total 
rating for pension benefits are not met. 38 U.S.C.A. §§ 101, 
1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of an appeal, VA 
generally has a duty to assist the appellant in the 
development of a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 and Supp. 2009 ); 38 C.F.R. § 3.159 (2009).  However, 
when, as in this case, the interpretation of a statute is 
dispositive of the issue on appeal, neither VA's duty to 
notify or assist the appellant in the development of his 
claim could lead to an award.  Accordingly, no further action 
to notify or assist the Veteran in the development of his 
claim is warranted.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  

Facts and Analysis

VA shall pay a pension to each veteran of a period of war, 
who meets the basic service and annual income requirements, 
and who is permanently and totally disabled from nonservice-
connected disability, not a result of his own willful 
misconduct.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

Eligibility for VA pension benefits requires an initial 
showing that the appellant served on active duty for at least 
90 days during a period of war; or, was discharged or 
released from active duty during a period of war, due to 
service-connected disability; or, served for a period of at 
least 90 consecutive days, and such period began or ended 
during a period of war; or, had an aggregate of at least 
ninety days in two or more separate periods of service during 
more than one period of war.  38 U.S.C.A. § 1521(j); 38 
C.F.R. §§ 3.2, 3.3.  

The term "period of war" is currently defined by statute as 
the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican border period (from May 9, 1916 to April 
5, 1917), World War I (April 6, 1917 to November 11, 1918), 
World War II (December 7, 1941 to December 31, 1946), the 
Korean conflict (June 27, 1950 to January 31, 1955), the 
Vietnam era (February 28, 1961 to May 7, 1975, for veterans 
serving in Vietnam, and from August 5, 1964 to May 7, 1975, 
in all other cases), and the Persian Gulf War (from August 2, 
1990 and ending on a date yet to be prescribed). See 38 
U.S.C.A. § 101; 38 C.F.R. § 3.2.

VA's determination as to whether a claimant's service meets 
the threshold statutory service requirement is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203.  A claim for non-
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the appellant's service personnel records show 
that he had lengthy service in the National Guard, including 
that period from August 2, 1990, the start of the Persian 
Gulf War through his separation from the National Guard on 
September 30, 1991.  However, there is no evidence on file 
showing that he was on active duty at any time during that or 
any other period of war.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  
Indeed, the National Personnel Records Center has confirmed 
that there is no evidence in the record that the appellant 
had active duty service.  As such, he does not meet the basic 
eligibility requirements for a permanent and total rating for 
pension purposes.  Accordingly, his claim must be denied as a 
matter of law.  Sabonis, 6 Vet. App. at 430.


ORDER

Basic eligibility for nonservice-connected pension benefits 
to include special monthly pension is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


